          Case 8:20-cr-00033-TDC Document 75 Filed 03/19/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA       *
                                *
      v.                        *    CRIMINAL NO. TDC-20-33
                                *
 WILLIAM GARFIELD BILBROUGH     *
 IV,                            *
                                *
          Defendant             *
                            ********

            GOVERNMENT’S MOTION FOR LEAVE TO FILE SUR-REPLY

       On March 17, 2020, the defendant filed his second motion to reopen his detention hearing.

ECF No. 69. The Government filed its opposition the following day. ECF No. 70. In short order,

the defendant filed a reply, ECF No. 71, and then what he termed “Exhibit #1” to his second

motion, ECF No. 72. Exhibit #1 is a short filing attaching a letter from an Assistant Federal Public

Defender dated March 18, 2020, the day after the defendant’s second motion was filed. The letter

includes new information not addressed in the defendant’s second motion or reply.              The

Government should be permitted to respond to this new information.               Accordingly, the

Government moves for leave to file a sur-reply. The proposed sur-reply is attached as an exhibit

to this motion, as is a proposed order.



                                              Respectfully Submitted,


                                              Robert K. Hur
                                              United States Attorney

                                          By: /s/
                                              Thomas P. Windom
                                              Assistant United States Attorney
